EXHIBIT 10(g)

 

2012 HOVNANIAN ENTERPRISES, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

INCENTIVE STOCK OPTION AGREEMENT

 

 

Participant:

 

Date of Grant:

             

Number of Class A Shares:

 

Grant Price:

     

[One-third higher than closing price on grant date].

       

Vesting Schedule:

   

Date

 

Number of Shares

[Four years from grant date]

   

[100% of shares]

       

Option Termination Date:

     

 

 

1.     Grant of the Option. For valuable consideration, receipt of which is
hereby acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (The
"Company"), hereby grants the right and option (the "Option") to purchase, on
the terms and conditions hereinafter set forth, all or any part of an aggregate
number of Class A Shares set forth above. This grant is made subject to the
terms and conditions of the 2012 Company Amended and Restated Stock Incentive
Plan (the "Plan"), which Plan is incorporated herein by reference and subject to
amendments to the Plan. Capitalized terms used herein without definition have
the meanings assigned to such terms under the Plan. The purchase price of the
Shares subject to the Option (the "Grant Price") shall be the price per Share
set forth above. This Option is intended to qualify as an Incentive Stock Option
within the meaning of Section 422 of the Internal Revenue Code of 1986 (the
"Code") to the extent possible under Section 422 of the Code. Any portion of the
Option which is ineligible to be treated as an Incentive Stock Option (due to
Section 422(d) of the Code or otherwise) shall be treated as a nonqualified
option.

 

2.     Vesting. This Option will vest and become exercisable in accordance with
the schedule set forth above, subject to Section 3 of this Agreement; provided,
however, that upon the occurrence of a Change in Control that results in the
Company's Shares ceasing to be publicly traded on a national securities
exchange, the Option shall immediately become fully vested and exercisable.

 

3.     Exercise of Option.

 

(a)     Period of Exercise.

 

(i)     In General. The Option must be exercised before the Option Termination
Date set forth above (the "Option Termination Date"). The Participant may
exercise less than the full installment available to him or her under this
Option, but the Participant must exercise this Option in full shares of the
Common Stock of the Company. The Participant is limited to ten exercises during
the term of this Option.

 

 

Incentive Stock Option Agreement

 
Page 1

--------------------------------------------------------------------------------

 

 

(ii)     Termination of Employment Other Than Due to Death. If, prior to the
Option Termination Date, the Participant ceases to be employed by the Company or
a subsidiary thereof (otherwise than by reason of death or under the
circumstances described in clause (iv) below), the nonvested portion of the
Option shall be canceled and the vested portion of the Option, to the extent not
previously exercised, shall remain exercisable until the earlier of (a) the
Option Termination Date and (b) the sixtieth (60th) day after the date of
cessation of employment, and thereafter all Options, to the extent not
previously exercised, shall terminate together with all other rights hereunder.
Notwithstanding the preceding sentence, (i) in the event of the Participant's
termination of employment with the Company and its Subsidiaries at or after
reaching age 65 with at least 10 years of Service (a “Qualified Retirement”) or
due to “Disability” (as defined below), the vested portion of the Option, to the
extent not previously exercised, shall remain exercisable until the Option
Termination Date and shall then terminate together with all other rights under
this Agreement and (ii) in the event of the Participant’s termination of
employment other than due to death, Disability or a Qualified Retirement and
such termination occurs on or after age 60, or on or after age 58 with at least
15 years of Service, then the vested portion of the Option, to the extent not
previously exercised, shall remain exercisable until the earlier of the first
anniversary of such termination or the Option Termination Date and shall then
terminate together with all other rights under this Agreement. For purposes of
this Agreement, “Disability” means disability within the meaning of Section
22(e)(3) of the Code and "Service" means the period of employment immediately
preceding termination, plus any prior periods of employment with the Company and
its Subsidiaries of one or more years' duration, unless they were succeeded by a
period of non-employment with the Company and its Subsidiaries of more than
three years' duration. This Option shall be wholly void and of no effect after
the Option Termination Date.

 

(iii)     Termination of Employment Due to Death. If, prior to the Option
Termination Date, the Participant ceases to be employed by the Company or a
subsidiary thereof due to the Participant's death, the Option, to the extent not
previously vested and exercised, shall immediately become fully vested and
exercisable and remain exercisable until the Option Termination Date, and
thereafter all Options, to the extent not previously exercised, shall terminate
together with all other rights hereunder. During such time, the Option will be
exercisable by the person or persons to whom the Participant's rights under the
Option shall pass by will or by the applicable laws of descent and distribution.

 

(iv)     Termination without Cause or for Good Reason within Two Years Following
a Change in Control. In the event of the Participant's involuntary termination
of employment with the Company or a subsidiary thereof without "Cause" or for
"Good Reason" within two years following a Change in Control, the Option, to the
extent not previously vested and exercised, shall immediately become fully
vested and exercisable and remain exercisable until the earlier of (i) the
Option Termination Date and (ii) the sixtieth (60th) day after the date of
cessation of employment, and thereafter all Options, to the extent not
previously exercised, shall terminate together with all other rights hereunder.
For purposes of this Agreement, "Cause" shall mean the occurrence of any of the
following: (a) the willful and continued failure of the Participant to perform
substantially all of his or her duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness) for a
period of 10 days following a written demand for substantial performance that is
delivered to such Participant by the Company, which specifically identifies the
manner in which the Company believes the Participant has not substantially
performed his or her duties; (b) dishonesty in the performance of the
Participant's duties with the Company; (c) the Participant's conviction of, or
plea of guilty or nolo contendere to, a crime under the laws of the United
States or any state thereof constituting a felony or a misdemeanor involving
moral turpitude; (d) the Participant's willful malfeasance or willful misconduct
in connection with the Participant's duties with the Company or any act or
omission which is injurious to the financial condition or business reputation of
the Company or its affiliates; or (e) the Participant's breach of the provisions
of Section 12 of this Agreement. For purposes of this Agreement, "Good Reason"
shall mean the occurrence of any of the following, without the Participant's
express written consent: (a) any material diminution in the Participant's
duties, titles or responsibilities with the Company from those in effect
immediately prior to a Change in Control or (b) any reduction in the
Participant's annual base salary or any material reduction in the Participant's
annual bonus opportunity, annual equity awards or long-term incentive program
awards from the Participant's annual base salary or annual bonus opportunity,
annual equity awards or long-term incentive program awards in effect immediately
prior to a Change in Control. Notwithstanding the foregoing, no event shall
constitute Good Reason unless the Participant provides the Company with written
notice of such event within 60 days after the occurrence thereof and the Company
fails to cure or resolve the behavior otherwise constituting Good Reason within
30 days of its receipt of such notice.

 

 

 

Incentive Stock Option Agreement

 
Page 2

--------------------------------------------------------------------------------

 

 

(b)     Method of Exercise. Subject to the provisions of the Plan, this Option
may be exercised by written notice to the Company stating the number of shares
with respect to which it is being exercised and accompanied by payment of the
Option Price (a) by certified or bank cashier's check payable to the order of
the Company in New York Clearing House Funds, (b) by surrender or delivery to
the Company of shares of its Common Stock that have been held by the Participant
for at least six months (or such other period of time as may be determined by
the Board of Directors), or (c) in any other form acceptable to the Company
together with payment or arrangement for payment of any federal income or other
tax required to be withheld by the Company. As soon as practical after receipt
of such notice and payment, the Company, shall, without transfer or issue tax or
other incidental expense to the Participant, deliver to the Participant at the
offices of the Company at 110 West Front Street, Red Bank, New Jersey, or such
other place as may be mutually acceptable, or, at the election of the Company,
by first-class insured mail addressed to the Participant at his or her address
shown in the employment records of the Company or at the location at which he or
she is employed by the Company or a subsidiary, a certificate or certificates
for previously unissued shares or reacquired shares of its Common Stock as the
Company may elect.

 

(c)     Delivery.

 

(i)     The Company may postpone the time of delivery of certificates for shares
of its Common Stock for such additional time as the Company shall deem necessary
or desirable to enable it to comply with the listing requirements of any
securities exchange upon which the Common Stock of the Company may be listed, or
the requirements of the Securities Act of 1933 or the Securities Exchange Act of
1934 or any Rules or Regulations of the Securities and Exchange Commission
promulgates thereunder or the requirements of applicable state laws relating to
authorization, issuance or sale of securities.

 

(ii)     If the Participant fails to accept delivery of the shares of Common
Stock of the Company upon tender of delivery thereof, his or her right to
exercise this Option with respect to such undelivered shares may be terminated
by the Company.

 

4.     Notification of Disposition. Participant agrees to notify the Company in
writing, within thirty days, of any disposition (whether by sale, exchange,
gift, or otherwise) of shares of Common Stock acquired by the Participant
pursuant to the exercise of this Option within one year of the transfer of such
shares to the Participant.

 

5.     Adjustments Upon Certain Events. Subject to the terms of the Plan, in the
event of any change in the outstanding Shares by reason of any Share dividend or
split, reorganization, recapitalization, merger, consolidation, amalgamation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an "Adjustment Event"), the Committee shall, in its sole
discretion, make an appropriate and equitable adjustment in the number of Shares
subject to this Agreement to reflect such Adjustment Event. Any such adjustment
made by the Committee shall be final and binding upon the Participant, the
Company and all other interested persons.

 

 

 

Incentive Stock Option Agreement

 
Page 3

--------------------------------------------------------------------------------

 

 

6.     No Right to Continued Employment. Neither the Plan nor this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any Affiliate.
Further, the Company or an Affiliate may at any time dismiss the Participant,
free from any liability or any claim under the Plan or this Agreement, except as
otherwise expressly provided herein.

 

7.     No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that such
Participant's participation in the Plan is not to be considered part of any
normal or expected compensation and that the termination of the Participant's
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement or the Plan that may arise as a result of such
termination of employment.

 

8.     No Rights of a Shareholder. The Participant shall not have any rights or
privileges as a shareholder of the Company until the Shares in question have
been registered in the Company's register of shareholders.

 

9.     Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 3 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws or relevant securities laws
of the jurisdiction of the domicile of the Participant, and the Committee may
cause a legend or legends to be put on any certificates representing such Shares
to make appropriate reference to such restrictions.

 

10.     Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution. Any purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance not
permitted by this Section 10 shall be void and unenforceable against the Company
or any Affiliate.

 

11.     Withholding. The Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any transfer due under this Agreement or
under the Plan or from any compensation or other amount owing to the
Participant, applicable withholding taxes with respect to any transfer under
this Agreement or under the Plan and to take such action as may be necessary in
the opinion of the Company to satisfy all obligations for the payment of such
taxes. Notwithstanding the foregoing, if the Participant's employment with the
Company terminates prior to the transfer of all of the Shares under this
Agreement, the payment of any applicable withholding taxes with respect to any
further transfer of Shares under this Agreement or the Plan shall be made solely
through the sale of Shares equal to the statutory minimum withholding liability.

 

 

 

Incentive Stock Option Agreement

 
Page 4

--------------------------------------------------------------------------------

 

 

12.     Non-Solicitation Covenants.

 

(a)     The Participant acknowledges and agrees that, during the Participant's
employment with the Company and its Affiliates and upon the Participant's
termination of Employment with the Company and its Affiliates for any reason,
for a period commencing on the termination of such Employment and ending on the
second anniversary of such termination, the Participant shall not, whether on
Participant's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

 

(i)     solicit any employee of the Company or its Affiliates with whom the
Participant had any contact during the last two years of the Participant's
employment, or who worked in the same business segment or division as the
Participant during that period to terminate employment with the Company or its
Affiliates;

 

(ii)     solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

(iii)     directly or indirectly, solicit to cease to work with the Company or
its Affiliates any consultant then under contract with the Company or its
Affiliates.

 

(b)     It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 12 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

13.     Specific Performance. The Participant acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 12 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

14.     Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

15.     Option Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option is subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

 

 

 

Incentive Stock Option Agreement

 
Page 5

--------------------------------------------------------------------------------

 

 

16.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

HOVNANIAN ENTERPRISES, INC.

             

By:

     

Stephen D. Weinroth, Chair
Compensation Committee

       

PARTICIPANT

             

By:

       

 

 

 

Incentive Stock Option Agreement

Page 6

 